Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 1 of 9




               Exhibit “A”
                      Complaint
       Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 2 of 9




   1 COMP
     TODD M. LEVENTHAL. ESQ.                                          JUL 1 8 2019
   2 Nevada Bar No; 008543
   3 LEVENTHAL & ASSOCIATES
     626 S. Third Street
   4 Las Vegas, Nevada 89101                                          l/:5H prn
     Telephone (702) 472-8686
   5
     Facsimile: (702)472-8685
   6 Email:IeventhaIandassociates@gmail.com
     AUorneyfor PlainHff, Denise Carson
   7
        BRENT T. ELLISON, ESQ.
   8
        Nevada Bar No.: 122()0
   9    LAW OFFICE OF BRENT ELLISON
        255 East Bonneville Avenue
 10     Las Vegas. Nevada 89101
. 11    Telephone: (702) 852-1800
        Facsimile: (702) 553-3493
 12     Email: brent@mynevadaIa\vofHce.com
        AUorneyfor Plaintiff. Denise Carson
 13
 14                                     DISTRICT COURT
                                     CLARK COUNTY, NEVADA
 15
 16      DENISE R. CARSON, an individual.              CASE NO.: /I    ^'©€>06- C.
 17                                                    DEPT. NO.:
                                  Plaintiff.
 18
                           vs.                         EXEMPT FROM ARBITRATION
 19                                                    (Arbitration Exempt Claimed:
 20      WALMART INC., a foreign corporation,          Amount in Controversy Exceeds
         DOES I through X. inclusive; and ROE          S50,000.00
 21      CORPORATIONS I through V. inclusive;
 22                               Defendanl(s)
 23
 24                                 COMPLAINT AND DEMAND FOR
                                           JURY TRIAL
 25
 26
 27
 28


                                                 -1-
     Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 3 of 9




 1             COMES NOW, Plaintiff, Denise R. Cai-son. by and through her attorneys of record.
 2     Todd M. Leventhal, Esq., of Leventhal and Associates, and Brent T. Ellison. Esq., of the Law
 3
       Office of Brent Ellison, and hereby complains, alleges and avers as tbilovy's:
 4
 5                                                    I.
                                                   PARTIES
 6
               1.     At all times herein relevant. Plaintiff. Denise R. Carson, was and is a resident ol
 7
 8     Clark County, Nevada.
 g            2.      At all times herein relevant. Defendant. Walmarl Tnc., doing business as WalmarL
10
       was and is a foreign coiporation was conducting business in the State in the Nevada.
11
              3.      Defendants DOES 1 through X, and ROE CORPORATIONS I through X. are
12
13     unknown to Plaintiff who thereon sues said Defendants by such fictitious names. Plaintiff is

14     informed and believes and thereon alleges that each of the Defendants designated as DOES I
15     through X, and ROE CORPORATIONS 1 through X. are responsible in some manner for the
16
       events and happenings herein alleged. Plaintiff will ask leave of Court to amend this Complaint
17
       to insert the true names and capacities of DOES I through X, and ROE CORPORATIONS I
18
19     through X when the names have been ascertained by Plaintiff.
20            4.      The acts, events and circumstances complained of and asserted in the in.stani
21     complaint occurred in Clark County. Nevada.
22
                                                      II.
23                                                  FACTS
24            5.      Plaintiff. Denise Carson, incorporates paragraphs 1 through 4 of the instant
25
       Complaint above as though .set forth folly herein.
26
       ///
27
28     ///


                                                       -2-
         Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 4 of 9




     1             6.      Upon information and belief. Defendant, Walmart Inc., doing business as
     2
           Walraart (hereinafter referred to as “Walmart”), owns, operates, controls and/or maintains s
     3
           commercial business located at 7200 Arroyo Crossing Parkway in Las Vegas, Nevada.
     4
                   7.      Plaintiff, Denise Carson, is a schooi teacher, a Nevada resident and a lifelong
     5
     6     athlete for whom physical fitness and conditioning play a major component of her life.
     7             8.      On or about July 17, 2017, Plaintiff visited Walmart in order to purchase
     8
           groceries for Plaintiffs home.
     9
                   9.      While in the process of attempting lift a case of water from a shelf, PlaintifI
    10
    11     stepped into a large hole on the floor located underneath the shelf where the water was located

    12     which Walmart had negligently failed to secure.
    13             10.     At the time that the incident occurred, Walmail owed Plaintiff a duty of care to
    14
           maintain Defendant’s commercial property in a reasonably safe condition and to warn PlaintifI
    15
           of unsafe conditions of which Defendant knew or reasonably should have been aware of.
    16
    17             11.     Defendant, Walmart, negligently, carelessly and/or recklessly failed to inspect

    18     maintain, own and/or controi the premises of Defendant’s property by permitting a dangerous
    19     condition to develop and remain in an area where Defendant knew, or through the exercise oi
    20
           reasonable diligence should have known, that patrons of Defendant’s business, such as Plaintiff,
    21
           would use when shopping at Defendant’s store.
    22
    23             12.    Asa result of Defendant’s actions. Plaintiff, Denise Carson, sustained iife aitering

    24     physical injuries when have necessitated in the need for substantial medical treatment and have
    25     detrimentally impacted the quality of Plaintiff’s life.
I   26
!         ///
    27
          ///
    28


                                                            -3-
         Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 5 of 9
    !
    I
    i
    !


         1                                                III.
    I
                                               FIRST CAUSE OF ACTION
    I    2
                                                      (Negligence)
         3
                     13.    Plaintiff. Denise Careon. incorporates paragi-aphs I through 12 of the instant
         4
             Complaint above as though set forth fully herein.
         5
         6           14.    Defendant, Walmart. Inc., owns, operates, controls and/or maintains a commercia
         7   business located at 7200 Aixoyo Crossing Parkway in Las Vegas. Nevada.
         8
                    15.     As the owner and/or operator of the subject busine.ss. Defendant owed Plaintiff
         9
             Denise Carson, a duty of care to maintain Defendant's property in a reasonably safe condition
        10
             and to warn Plaintiff of dangerous conditions which presented a risk of harm.
        11
        12          16.     Defendant further owed Plaintiff a duty of care to adequately maintain and inspect
        13   the property which Defendant operated to ensure that the property was free from dangerous
        14
             conditions.
        15
                    17.      Defendant negligently, carelessly and/or recklessly tailed to inspect, maintain,
        16
        17   control and/or manage Defendant’s property by permitting a dangerous condition to develop and

        18   remain in an area where Defendant knew or through the exercise of reasonable diligence, should
        19   have known, would present a risk of danger to Plaintiff and other patrons of Defendant's
        20
             commercial business.
        21
                    18.     .As a direct and proximate result of Defendant's negligence in failing to inspect
        22
        23   maintain, own. control and/or manage Defendant's property. Plaintiff Denise Carson, has
i
        24   suffered physical, mental, and emotional pain and has sustained monetary damages, subject to
        25   proof, in an amount in e.xcess of fifleen thousand dollars ($15.000.00).
        26
                    19.     As a direct and proximate result of Defendant's negligence in failing to inspect
        27
             maintain, own, control and/or manage Defendant's commercial property. Plaintiff. Denise
        28


                                                             -4-
     Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 6 of 9




 1     Carson, has sufTered a loss ot wages and earning's capacity, to suffer permanent physica
 2
       impairments and to experience a loss or diminishment in Plaintiffs overall quality of life, subject
 3
       to proof, in an amount in excess of fifteen thousand dollars {SI 5.000.00).
 4
 5             20,     As a result of the actions of Oefendant, Plaintiff. Denise Carson, has been forcec

 6     to retain the services of an attorney and is entitled to the reasonable attorney's fees and legal
 7     costs which Plaintiff has incurred as a result.
 8
                                       SECOND CAUSE OF ACTION
 9                                (Vicarious Liability/Respondeat Superior)
10            21.     Plaintiff. Denise, incorporates paragraphs I through 20 of the instant ComplainI
11
       above as though set forth fully herein.
12
              22.     Employers, masters and principals are vicariously liable for the torts committed
13
14     by their employees, servants and agents if the tort occurs while the employees, servants or agents

15     were acting in the course and scope of their respective employment.
16            23.     Defendant was the employer, master or principal of employees, agents.
17
       independent contractors and/or representatives who negligently failed to maintain a safe and
18
       hazard-free commercial location for Plaintiff to visit while engaging in allairs related to
19
20     Defendant's business oeprations.

21            24.     As a direct and proximate result of the failure of the employees, agents,
22     independent contractors and/or representatives' failure to maintain a sate and hazard-free
23
       commercial location for Plaintiff to visit while engaging in affairs related to Defendant's
24
       business oeprations. Plaintiff. Denise Carson, has suffered physical, menial, and emotional pain
25
26     and has sustained monetary damages, subject to proof, in an amount in excess of fifteen thousand

27     dollars ($15,000.00).
28


                                                         -5-
     Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 7 of 9




 1             25.     As a direct and proximate result of the failure of the employees, agents,
 2
       independent contractors and/or representatives* failure to maintain a safe and hazard-free
 3
       commercial location for Plaintiff to visit while engaging in affairs related to Defendant's
 4
 5     business oeprations. Plaintiff, Denise Carson, has suffered a loss of wages and earning's

 6     capacity, to suffer permanent physical impairments and to experience a loss or diminishment in
 7     Plaintiff’s overall quality of life, subject to proof, in an amount in excess of fifteen thousand
 8
       dollars ($15,000.00).
 9
              26.     As a result of the actions of Defendant. Plaintiff. Denise Car.son. has been forcec
10
11     to retain the services of an attorney and is entitled to the reasonable attorney's fees and Icga

12     costs which Plaintiff has incurred as a result.
13                                    THIRD CAUSE OF ACTION
14                        (Negligent Hiring, Training, Retention and Supervision)

15            27.     Plaintiff, Denise Carson, incorporates paragraphs 1 through 26 of the instant
16     Complaint above as though set forth fully herein.
17
              28.     Defendant had a duty to properly and adequately hire, train, retain and supervise
18
      personnel under Defendant’s control so as to avoid unreasonable rish of hami to patrons o
19
20     Defendant’s business. Defendant was responsible fort the hiring, training, retaining, supervision

21    and control ofemployee(s). including DOE Defendants.
22            29.     As a direct and proximate result of the actions of Defendant and Defendant's
23
       failure to exercise reasonable care in the hiring, training, retentioon and supervision o1
24
      employee(s), including DOE Defendants, Plaintiff. Denise Carson, has suffered physical, mental
25
26    and emotional pain and has sustained monetary damages, subject to proof, in an amount ir
27    excess of fifteen thousand dollars ($15,000.00).
28


                                                         -6-
           Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 8 of 9




       1             30.     As a direct and proximate result of the actions of Defendant and Defendant's
      2       •*
             failure to exercise reasonable care in the hiring, training, retentioon and supervision ol
      3
         eniplo3'ee(s}, including DOE Defendants, Plaintiff. Denise Carson, has suffered a loss of wages
      4
I
      g and earning's capacity, to suffer permanent physical impainnents and to experience a loss oi

      0 diminishnient in Plaintiff s overall quality of life, subject to proof, in an amount in excess ol

      7      fifteen thou.sand dollars ($ 15.000.00).
      8
                    31.     As a result of the actions of Defendant. Plaintiff, Denise Carson, has been forced
      9
             to retain the services of an attorney and is entitled to the reasonable attorney's fees and lega

    .| ^     costs which Plaintiff has incurred as a result.

    12                                        FOURTH CAUSE OF ACTION
                                         (Negligent Infliction of Emotional Distress)
    13
    14              32.     Plaintiff. Denise Carson, incorporates paragraphs 1 through 31 of the instant

    15       Complaint above as though set forth herein.
    16              33.     As the owner and/or operator of a commercial business. Defendant owed Plaintiff
    17
             a patron of Defendant’s business, a duty of care to provide Plaintiff with a safe environment in
    18
             which to conduct activities related to Defendant’s business operations.
    19
    20              34.     Defendant failed to adhere to the duty of care which was imposed on Defendant

    21       by law by failing to inspect, maintain, own, control and/or manage Defendant's commercial

             property in a manner which would have provided Plaintiff with a safe environment in which to
    23
            engage in affairs related to Defendant's business operations.
    24
                    35.     As a result of the actions of Defendant. Plaintiff. Denise Carson, has suffered
    25
    26      severe emotional distress.
    27      ///
    28


                                                               -7-
         Case 2:20-cv-00005-GMN-EJY Document 1-2 Filed 01/02/20 Page 9 of 9




     1             36.     As a direct and proximate result of the actions of Defendant. Plaintiff, Carmen
     2
           Martinez, has suffered emotional pain and has sustained monetary damages, subjeet to proof, ir
     3
           an amount in excess of fifteen thousand dollars ($15,000.00).
     4
     5
                   37.    As a result of the actions of Defendant, Plaintiff, Denise Cai-son. has been forced

     6     to retain the services of an attorney and is entitled to the reasonable attorney's fees and legal
     7     costs which Plaintiff has incurred as a result.
     8
                  WHEREFORE. Plaintiff. Denise Carson, prays for judgment of this Court as follows:
     9
                   1.     For general damages in amounr in e.\cess of fifteen thousand dollars ($15,000.00);
    10
    11
                  2.      For special damages in amount in excess of fifteen thousand dollars ($ 15,000.00):

    12            3.      For punitive damages in amount in excess of fifteen thousand dollars
    13                    ($15,000.00);
    14
                  4.      For damages for lost wages and lost earnings;
    15
                  5.      For damages for pain and suffering and lost enjoyment;
    16
    17            6.      For reasonable attorney’s fees and legal costs; and

    18            7.      For such other and further relief as and this Court may deem just and proper.
    19            Dated this 16"' day of July. 2019,
    20
                                                                     -AM,
    21                                                       BREMTT. ELLISON. ESQ.
                                                             Ne/daBarNo.: 12200
    22                                                       LaV OFFICE OF BRENT ELI.LSON
    23                                                       255 East Bonneville Avenue
                                                             Las Vegas, Nevada 89101
    24                                                       Telephone: (702) 852-1800
                                                             Facsimile: (702) 553-3493
    25                                                       Emai 1: brent@mynevadalawoffice.com
    26                                                       Allorneyfor Plaintiff'. Denise Carson

    27
    28


                                                               -8-




I
